El Juez Asociado Señor Ortiz
emitió la opinión del Tribunal.
Este recurso nos da la oportunidad de resolver si un de-mandado en una acción de desahucio cuya probada insolven-cia económica ha sido reconocida por el tribunal, según lo requiere y autoriza la Ley Núm. 6 de 26 de junio de 1980 en sus Arts. 623 y 635 (32 L.P.R.A. sees. 2824 y 2836), está exo-nerado de otorgar fianza o consignar el importe del precio de la deuda hasta la fecha de la sentencia como condición para poder instar un recurso de revisión ante nos o una apelación *154ante el Tribunal Superior. Arts. 631 y 634 del Código de En-juiciamiento Civil, 32 L.P.R.A. sees. 2832 y 2835.
Resolvemos en la afirmativa. Al así actuar, le impartimos un sentido lógico al procedimiento y le damos vigencia real a la intención legislativa que plasma la política pública de reco-nocerle un interés particular y otorgarle derechos distintos a los indigentes que están sujetos a una acción de desahucio.
HH
El recurso instado por la parte demandada cuestiona la orden emitida por el Tribunal Superior, Sala de Caguas, que le fija una fianza de treinta mil dólares ($30,000) como condi-ción para presentar un recurso de revisión contra la senten-cia que declaró con lugar la demanda de desahucio.
La orden del tribunal está fundada en los requisitos esta-tuidos en los Arts. 631 y 634 del Código de Enjuiciamiento Civil, supra, los cuales, respectivamente, disponen:
No se admitirá al demandado el recurso de apelación si no otorga fianza, a satisfacción del tribunal, para responder de los daños y perjuicios que pueda ocasionar al demandante y de las costas de la apelación; pudiendo el demandado, cuando el desahucio se funde en falta de pago de las cantidades conve-nidas, a su elección, otorgar dicha fianza o consignar en secre-taría, el importe del precio de la deuda hasta la fecha de la sentencia.
En las apelaciones interpuestas en juicios establecidos por falta del pago del canon estipulado, será deber del demandado consignar en la secretaría del tribunal el importe de todos y cada uno de los arrendamientos que vayan venciendo u otor-gar fianza, a satisfacción del tribunal, para responder del im-porte de todos y cada uno de dichos arrendamientos.
Por otra parte, la citada Ley Núm. 6 enmendó los Arts. 623 y 635, supra, para establecer que:

*155
Sec. 282Jf.. Comienzo del juicio; fecha para la vista

Se promoverá el juicio por medio de demanda redactada conforme a lo prescrito para el juicio ordinario en él Código de Enjuiciamiento Civil y presentada aquélla, se mandará convo-car [al] actor y al demandado para comparecencia que deberá celebrarse dentro de los diez (10) días siguientes a aquél en que se presente la reclamación.
Disponiéndose, que si en dicha vista quedare demostrado que el mandamiento es contra una familia de probada insol-vencia económica, el Tribunal ordenará que se notifique a los Secretarios de los Departamentos de Servicios Sociales y de la Vivienda, con copia de la demanda de desahucio promovida. Estas agencias evaluarán la condición socioeconómica de la familia y le brindarán la ayuda social que esté justificada.
Además, rendirán un informe al Tribunal en el término im-prorrogable de treinta (30) días sobre las ayudás a que la fa-milia tenga derecho, y cuáles se le habrán de proveer.

See. 2836. Términos para el lanzamiento después de sen-tencia

La sentencia que deciare con lugar la demanda de desahu-cio ordenará el lanzamiento del demandado dentro del tér-mino de veinte (20) días contados desde que dicha sentencia sea firme. Disponiéndose, que cuando se trate de desahucio de una casa destinada a habitación o vivienda de familia, o de personas que estén ocupando ilegalmente terrenos ajenos, el término para el lanzamiento será de cuarenta (40) días. En aquellos casos en que el Tribunal, de conformidad a lo dis-puesto en la see. 2828 de este título, haya determinado la in-solvencia económica de la familia contra la cual procede el de-sahucio, se notificará con copia de la sentencia, luégo de que ésta sea firme, a los Secretarios de los Departamentos de Ser-vicios Sociales y de la Vivienda, para que estas agencias conti-núen brindando sus servicios a la familia afectada. En estos casos el término de cuarenta (40) días empezará a contarse a partir de la fecha dé notificación. No se expedirá el manda-miento a que se refiere la see. 2837 de este título hasta ha-berse cumplido con el anterior requisito.
No podrá verificarse el lanzamiento de ninguna familia de probada insolvencia económica a menos que esté presente al *156momento de efectuarse el mismo un funcionario del Departa-mento de Servicios Sociales, designado por el Secretario de dicho Departamento, quien velará por la seguridad física y emocional de la familia desahuciada. El Alguacil de Tribunal coordinará la comparecencia de dicho funcionario con la ofi-cina más cercana de la agencia al lugar donde se realice el desahucio.
Asumimos jurisdicción y emitimos la resolución siguiente:
Examinado el recurso de epígrafe, la parte demandante-re-currida tendrá hasta el 11 de octubre de 1989 para mostrar causa por la cual no debamos expedir el auto solicitado para revocar o modificar la orden recurrida por haber el tribunal de instancia abusado de su discreción al fijar, amparándose en el Art. 634 del Código de Enjuiciamiento Civil, 32 L.P.R.A. 2835, la fianza excesiva de $30,000.
En su comparecencia la recurrida deberá, además, fijar su posición sobre la solicitud de la parte demandada de que por haber sido reconocida por el tribunal de instancia como un litigante insolvente, se le exima totalmente del requisito de prestar fianza.
En auxilio de nuestra jurisdicción, el término para solicitar revisión de la sentencia queda interrumpido y se paralizan los procedimientos en instancia hasta que otra cosa disponga este Tribunal. Resolución del Tribunal Supremo de 29 de septiem-bre de 1989.
f-H HH
La parte demandante compareció. Sorpresivamente sos-tiene que la fianza de treinta mil dólares ($30,000) no es exce-siva. Su posición es insostenible.(1) La cantidad es tan ridicu-lamente alta que hiere nuestra sensibilidad judicial. No sólo a este litigante le resulta imposible prestar una fianza tan excesiva, sino que de perpetuarse un enfoque tan restrictivo *157se patrocina y autoriza un abuso del derecho. Así parece re-conocerlo el arrendador. A fin de cuentas se allana a que se modifique la orden para que se consigne lo adeudado por concepto de los cánones de arrendamiento vencidos.
.En vista del resultado a que llegamos, es innecesario fijar directamente una suma razonable o devolver el caso a instan-cia para que haga esa determinación.
HH HH HH
En cuanto a si los insolventes deben estar exonerados, estamos ante una situación análoga a la que se expone ep Molina v. C.R.U.V., 114 D.P.R. 295, 297-298 (1988). Allí re-conocimos el propósito legislativo de beneficiar a los liti-gantes insolventes. Resolvimos que:
No tenemos que considerar la impugnación de las recu-rrentes de la validez constitucional de la aplicación a su caso del requisito de fianza, pues la interpretación del estatuto per-mite atender adecuadamente sus planteamientos. Al así dis-poner del asunto no hacemos mas que seguir la norma consis-tentemente reiterada por este Tribunal de no abordar cues-tiones constitucionales cuando se puede resolver el caso en armonía con los criterios del recurrente y en consonancia con los mejores fines de la justicia. Mari Bras v. Alcaide, 100 D.P.R. 506, 513 (1972); Pueblo ex rel. M.G.G., 99 D.P.R. 925, 927 (1971).
Como se sabe, la Regla 69.5 de Procedimiento Civil tiene el propósito de garantizar a la parte victoriosa el pago de las costas, gastos y honorarios de abogado por el litigante no resi-dente que ha perdido el pleito. Práctica Procesal Puertorri-queña, Vol. II, pág. 404. Debe notarse que la fianza no es re-querida insoslayablemente en todo caso, sino que a tenor con la Regla 69.6 se dispensa de la misma al Estado Libre Aso-ciado de Puerto Rico, a los cónyuges en pleitos de divorcios, de relaciones de familia o sobre bienes gananciales y en recla-maciones de alimentos. Esta dispensa selectiva sigue la tónica flexible de esencial justicia sentada en la Regla 56.3(2) con respecto a los aseguramientos de sentencia.
*158“Cuando se tratare de un litigante insolvente que estu-viere expresamente exceptuado por ley para el pago de aran-celes y derechos de radicación y a juicio del tribunal la de-manda adujere hechos suficientes para establecer una causa de acción cuya probabilidad de triunfo fuere evidente o pu-diere demostrarse, y hubiere motivos fundados para temer, previa vista al efecto, que de no obtenerse inmediatamente dicho remedio provisional, la sentencia que pudiera obtenerse resultaría académica porque no habría bienes sobre los cuales ejecutarla.”
Ambas disposiciones tienen propósitos análogos en benefi-cio de litigantes insolventes que deben ser interpretadas de modo que garanticen una solución justa, rápida y económica, principio rector en la interpretación de las Reglas de Procedi-miento Civil.
De lo anterior podemos razonablemente colegir la intención del legislador de abrir las puertas de los tribunales a los liti-gantes pobres. Es por eso que concluimos que en virtud de la Regla 56.3 un litigante indigente que vive fuera del país está exento de prestar fianza de extranjero, claro está, siempre que demuestre que su razón de pedir puede tener méritos.
En el caso ante nos el tribunal de instancia determinó que los recurrentes eran insolventes. La realidad es que si son insolventes no tienen la capacidad económica para otor-gar una fianza o consignar los cánones adeudados.(2) De no ser exonerados se les estaría imponiendo una condición im-posible de cumplir. (3)
El hecho de que al aprobar la Ley Núm. 6, supra, el legis-lador no enmendara también los Arts. 631 y 634, supra, no nos obliga a llegar a un resultado distinto. Ello evidente-mente es un lapsus de su parte. No es lógico que se reco-*159nozca la insolvencia para unos fines y se le ignore para otros más fundamentales como el de tener disponible un recurso adecuado para impugnar la sentencia y sus fundamentos.
Resolvemos que los demandados están exentos de cum-plir con los requisitos fijados en los Arts. 631 y 634 del Có-digo de Enjuiciamiento Civil, supra.

Se devolverá el caso para que continúen los procedi-mientos en forma, compatible con lo aquí expuesto.


(1) Al emitir la orden para mostrar causa pensamos que esa suma de dinero tali eleveda se debía a algún error mecanográfico al transcribir la orden. Aparen-temente nos equivocamos ya que la demandante sostiene su razonabilidad.


(2) El tribunal declaró con lugar la demanda fundada en la existencia de dos (2) causales distintas: infracción a las condiciones del contrato de arrendamiento y falta de pago.


(3) El arrendador pretende en esta etapa cuestionar la determinación de in-solvencia. No hay fundamento en los autos para alterar esa parte del dictamen.